On Petition for Rehearing.
Before WALLER and LEE, Circuit Judges.
PER CURIAM.
We are indebted to the Attorney General of the State of Texas for his able brief as amicus curiae on the petition for rehearing.
The suit here was not one to enforce, to rescind, nor to enjoin an execu- . tory or uncompleted contract. It was a suit by one party, a particeps criminis, against another in like situation, under a fully completed contract, wherein it was sought to penalize one party to the extent of $37,000 and to reward the prime offender in like amount. We refer to the Appellee as the “prime offender” for the reason that it was he, who got the permit from the Railroad Commission of the State of Texas, who used the highways of the State, and who engaged in the business of contract transportation which the Texas law sought to regulate. Although we do not undertake to measure the degree of delictum, it certainly cannot be insisted that the shipper had a greater responsibility to the public than the certificate holder, or truck operator. The statutes of Texas allow recovery of a penalty against both parties at the suit of the Attorney General, which penalty would go to the State of Texas, and not to a’violator of the law. We have been cited no case in Texas that compels the conclusion that where the Court finds both parties in pari delicto under a contract that has been fully executed it should lend its aid to one in preference to the other. The *377law of Texas is to the contrary. See Wright v. Wight & Wight, Tex.Civ.App., 229 S.W. 881.
In 10 Tex.Jur., page 242, § 140, there is this statement:
“Recovery of Money or Property Parted With. — Where an illegal contract has been fully executed, the courts will not interfere to litigate the claims of parties in pari delicto who have been injured thereby; neither a court of law nor a court of equity will aid either party to recover or reinvest himself with any title or interest vested in the other, but will leave them in the same position as to vested interests as they, by their own acts, have placed themselves. So money paid under an illegal contract may not be recovered back, where the contract has been fully executed and the parties are in pari delicto.”
See also 12 Amer.Jur. page 725, § 213.
This is also the law as announced in Federal courts. In Spring Co. v. Knowlton, 103 U.S. 49, 58, 26 L.Ed. 347, the Supreme Court cited recognized texts on contracts in support of the same rule announced in Wright v. Wight & Wight, supra, and also quoted the following statement from one of those texts on contracts:
“Where money has been paid upon an illegal contract, it is a general rule that if the contract be executed and both parties are in pari delicto, neither of them can recover from the other the money so paid, but if the contract continules executory and the party paying the money be desirous of rescinding it, he may do so and recover back by action of indebitatus assumpsit for money had and received.”
The petition for rehearing is denied.